Citation Nr: 0718093	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
back injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from May 1981 to June 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied by the RO in a decision of January 2003.  The veteran 
was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's January 2003 
decision is relevant and probative of the issue at hand.

3.  Residuals of a back injury were not manifested during 
service and are not otherwise related to service.

4.  Degenerative disc disease was not manifest within one 
year of separation from service and is not attributable to 
service.


CONCLUSIONS OF LAW

1.  The January 2003 decision, which denied service 
connection for residuals of a back injury, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  The evidence received since the January 2003 decision, 
which denied service connection for residuals of a back 
injury, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  Residuals of a back injury were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

With regards to the request to reopen the claim for service 
connection for residuals for back injury, the Board notes 
that the veteran's request is being granted, as such any 
deficiencies with regards to the VCAA notice requirements are 
harmless error.

With regards to the claim of service connection for residuals 
of a back injury, the Board finds that the VA's duties under 
the VCAA and the implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  In VCAA 
letters of October 2003 and June 2004 the appellant was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant, what 
evidence the VA would attempt to obtain on his behalf, and 
what evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notices predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in October 2003 and June 2004 specifically 
described the evidence needed to establish entitlement and 
requested that the appellant send the RO what it needs in 
conjunction with providing a description of evidence that 
would be relevant to the appellant's claim.  Therefore, the 
Board finds that the letters as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, the Board finds that appellant's claim 
is being denied, therefore there can be no possibility of 
prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and private 
medical records have been obtained.  The veteran was afforded 
a VA examination.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

New and Material 

The veteran was initially denied service connection for 
residuals of a back injury in a rating decision of July 2000.  
In a rating decision of May 2001, service connection was 
again denied.  The veteran submitted a request to reopen the 
claim in October 2002.  The veteran's request was denied in a 
rating decision of January 2003 on the basis that there was 
no showing of a current back disability or evidence of the 
claimed disability in service

At the time of the decision, the record included the service 
medical records which showed that the veteran was treated for 
backache while in service in December 1981 and was diagnosed 
with a sprain of the thoracolumbar spine; and lay statements 
form the veteran's ex-spouse and a friend.  

Submitted since the RO's rating decision of January 2003 are 
private medical records showing a diagnosis of facet syndrome 
of the lumbar spine, and a VA examination showing a diagnosis 
of chronic lumbar strain and minimal degenerative arthritis 
and disc condition.

The RO's January 2003 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
January 2003 decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of treatment for backache while in service, but no 
evidence of a diagnosis of a current back disability.  Since 
that determination, the veteran has introduced evidence of a 
diagnosis of a back disability.  This evidence is relevant 
and probative to the issue at hand.  The evidence clearly 
cures the evidentiary defect that existed at the time of the 
prior decision.  See 38 C.F.R. § 3.156.  Based upon the 
reason for the prior denial, the additional evidence is new 
and material and the claim is reopened. 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence of record, the Board 
finds that the evidence is against a finding of service 
connection for residuals of a back injury.

Service medical records show that in December 1981 the 
veteran was treated for backache after having pushed a pool 
table.  He was diagnosed as having a sprain of the 
thoracolumbar spine.  A separation physical of May 1982 noted 
the veteran's spine and musculoskeletal system as normal.

Private medical records of November 2003 note that the 
veteran reported suffering from back pain for years.  He was 
diagnosed as having facet syndrome of the lumbar spine.

A report of magnetic resonance imaging (MRI) of the lumbar 
spine, dated in November 2003, shows diagnoses of minimal 
degenerative disc disease at L2-L3 and L4-L5.  There was no 
evidence of disc herniation and no spinal or foraminal 
stenosis.  No other abnormalities were seen.

VA examination report of April 2004 notes that the veteran 
reported suffering from longstanding low back pain which he 
stated started while in service in 1981 when he suffered a 
lumbar strain while moving a large pool table.  A diagnosis 
of chronic lumbar strain and minimal degenerative arthritis 
and disc condition was entered.  With regards to a nexus to 
service the examiner opined that he was "unable to resolve 
this issue without resorting to speculation.  I believe [the 
veteran] probably has been troubled with lumbosacral strain 
since his military tenure, but unfortunately, there is 
insufficient clear evidence to state this as an opinion."

In a letter of January 2004, the veteran's private 
chiropractor noted that the veteran had been suffering from 
low back pain since the 1981 incident in service.  He opined 
that he 

cannot be certain that the initial injury 
from moving the pool table is the exact 
cause of [the veteran's] all of the low 
back pain.  However, it could be the 
initial injury which started him on this 
long road to chronic low back pain.  An 
MRI of the low back which was done in 
11/14/03 revealed degenerative disk 
disease at L2/3 and L4/5 without evidence 
of herniation or spinal foraminal 
stenosis.

VA examination report of January 2006 notes that the veteran 
reported having injured his back while in service.  He denied 
any additional injuries until the previous year when he had 
an acute pain to the low back and was diagnosed with a 
compression fracture in his upper back.  He further reported 
having been told 5 years before that he had osteoporosis.  
Imaging studies done revealed a normal lumbosacral spine.  
Vertebral bodies, intervertebral discs, facets and neural 
arches appeared normal.  He was diagnosed as having 
mechanical low back pain.  The examiner noted that he could 
not find degenerative disc disease of the lumbar spine.  He 
opined that in her medical opinion it 

is less likely than not that this 
veteran['s] present low back is secondary 
to his acute low back pain that he 
suffered while in active duty.  I base my 
opinion because basically there is no 
evidence of chronic disability in his 
lumbar spine with normal x-rays.  Besides 
this, reviewing this veteran's C-file in 
his separation exam he check no 
complaints of low back pain.  His 
mechanical low back pain [is] a result of 
his obesity and 17 years working like a 
refrigeration tech and too, to his 
diagnosis of osteoporosis done by his PCP 
according to the veteran statement.

Initially, the Board notes that there are conflicting 
diagnoses of record.  Private medical treatment records of 
November 2003 note a diagnosis of facet syndrome of the 
lumbar spine.  MRI of the lumbar spine showed minimal 
degenerative disc disease at L2-L3 and L4-L5.  At the VA 
examination of April 2004 the veteran was diagnosed with 
chronic lumbar strain, and minimal degenerative arthritis and 
disc condition.  In the latest VA examination the veteran was 
diagnosed with mechanical low back pain.  However, x-rays of 
the lumbar spine were normal and no evidence of degenerative 
disc disease was found.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Although the veteran's most recent examination does not show 
a current diagnosis of a back disability and pain alone is 
not a disability, the Board will conduct its analysis based 
on the prior diagnoses of degenerative disc disease, facet 
syndrome and chronic lumbar strain and will, therefore, 
concede that the veteran has been diagnosed with a low back 
disability.  

A review of the evidence of record shows that while the 
veteran has been noted to have a disability of the lower back 
manifested by degenerative disc disease, facet syndrome and 
chronic lumbar strain, there is no competent evidence of 
record correlating the veteran's disability to service.  The 
competent evidence of record establishes that the veteran's 
low back disability is not related to service.  In a January 
2003 letter, the veteran's private chiropractor opined that 
"I cannot be certain that the initial injury from moving the 
pool table is the exact cause of his all of the low back 
pain.  However, it could be the initial injury which started 
him on this long road to chronic low back pain."  The Board 
notes that the opinion is speculative at best.  The use of 
the terms "cannot be certain" and "it could be" are 
indicative that he was being speculative in rendering his 
opinion.  Furthermore, there is no evidence that he reviewed 
the veteran's service medical records or claims file prior to 
rendering his opinion.  He seems to base his opinion on the 
veteran's reported history.   Therefore, the Board finds that 
the opinion is essentially unsupported and has little 
probative value.  See Bloom v. West, 12 Vet. App. 185 (1999).  

In April 2004 the VA examiner opined that regarding a nexus 
between the veteran's low back disability and service he was 
"unable to resolve this issue without resorting to 
speculation."  In January 2006 the VA examiner opined that 
it "is less likely than not that this veteran['s] present 
low back [pain] is secondary to his acute low back pain that 
he suffered while in active duty."  Neither opinion 
establishes a nexus to service.  Therefore, the Board finds 
that there is no evidence of a nexus to service.  The Board 
finds the opinion of the VA examiners to be the most 
probative and of highest weight.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  The VA expert had the veteran's claim files 
available for review and had the opportunity to examine the 
veteran.  Therefore, a nexus to service has not been 
established.  

Furthermore, the Board notes that although the veteran has a 
diagnosis of degenerative disc disease there is no nexus to 
service.  As noted above, the most probative medical opinion 
of record does not provide a nexus to service.  Furthermore, 
the Board notes that the first diagnosis of degenerative disc 
disease of record was in November 2003.  This is more than 20 
years after separation from service.  Therefore, the Board 
finds that there is no evidence that the veteran's 
degenerative disc disease was incurred in service or within 
one year of separation from service. 

The Board acknowledges that the veteran believes that his 
current low back disability is due to his injury in service.  
The Board notes that the appellant is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board finds that service connection is not warranted as 
there is no competent evidence of record linking the 
veteran's residuals of a back injury to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  The veteran's claim is denied.


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


